92 F.3d 1176
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel BROWN, Individually and as Father of NannetteAnnita Brown, an infant;  Nannette Annita Brown, an infant,through her father and next friend (Joseph N. Bowman hasbeen appointed as guardian ad litem for Nannette AnnitaBrown), Plaintiffs-Appellants,v.Campbell Soup Company, Defendant-Appellee.
No. 96-1155.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 28, 1996.Decided:  August 2, 1996.

Nathaniel Brown, Joseph N. Bowman, Appellants Pro Se.  Mary Catherine Zinsner, MAYS & VALENTINE, Alexandria, VA, for Appellee.
Before HALL, WILKINS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order entering summary judgment for Defendant in this product liability action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm the decision of the district court.   Brown v. Campbell Soup Co., No. CA-95-996-A (E.D.Va. Jan. 5, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED